PER CURIAM.
In this case the appellant attempts to invoke the jurisdiction of this court because by motion to dismiss the constitutionality of Section 84.05(11) was assailed, and it is insisted that the question was also presented at the time the court considered the motion for summary final decree.
In his order on the motions to dismiss,, the chancellor recited that the constitutionality of the law “was raised but the Court" reserves ruling on this issue until final: hearing.” Nevertheless the final decree: contained no ruling on the validity of the' law.
Without acting on the jurisdiction, we remand the cause to the circuit court for the purpose of determining the question of constitutionality which was apparently overlooked. Upon delivery to this court of a certified copy of the order eventually entered, this court will determine the matter of jurisdiction and either proceed then to decide the merits or transfer the cause to the appropriate District Court of Appeal.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and O’CONNELL, JJ., concur.